 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8    THALIA RAMOS-ARREDONDO,                             CASE NO. 1:19-CV-1130 AWI BAM
 9                          Plaintiff                     ORDER CLOSING CASE IN LIGHT OF
                                                          STIPULATION FOR DISMISSAL WITH
10                   v.                                   PREJUDICE
11    FCA US LLC and DOES 1-10 inclusive,
                                                           (Doc. No. 11)
12                          Defendants
13

14

15          On January 2, 2020, the parties filed a stipulation to dismiss this case with prejudice, but
16 with a request for the Court to retain jurisdiction. See Doc. No. 11. The stipulation cites Federal

17 Rule of Civil Procedure 41(a)(2), which deals with dismissals by court order. See id. However,

18 because the stipulation is signed by all parties, the Court interprets the stipulation as governed by

19 Federal Rule of Civil Procedure 41(a)(1).

20          Rule 41(a)(1), in relevant part, reads:
21
            (A) . . . the plaintiff may dismiss an action without a court order by filing: (i) a
22          notice of dismissal before the opposing party serves either an answer or a motion
            for summary judgment; or (ii) a stipulation of dismissal signed by all parties who
23          have appeared. . . . (B) Unless the notice or stipulation states otherwise, the
            dismissal is without prejudice.
24
     Dismissals under Rule 41(a)(1)(A), when properly filed, are effective immediately and do not
25

26 require a court order/court approval. See Fed. R. Civ. P. 41(a)(1); Yesh Music v. Lakewood
27 Church, 727 F.3d 356, 362 (5th Cir. 2013); Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d

28
     1074, 1077 (9th Cir. 1999); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997); In re
 1

 2 Wolf, 842 F.2d 464, 466 (D.C. Cir. 1989).

 3          Here, again all parties who have appeared in this case have signed the stipulated dismissal.

 4 See Doc. No. 49. Because all appearing parties have signed the stipulated dismissal with

 5
     prejudice, this case has terminated automatically. See Fed. R. Civ. P. 41(a)(1)(A); Yesh Music,
 6
     727 F.3d at 362; Commercial Space, 193 F.3d at 1077.
 7
            Therefore, IT IS HEREBY ORDERED that the Clerk is to CLOSE this case in light of the
 8
     parties’ filed and properly signed Rule 41(a)(1)(A)(ii) Stipulation Of Dismissal with prejudice, but
 9

10 as stipulated by the parties, the Court will retain jurisdiction in order to enforce, if necessary, the

11 terms of the settlement agreement.

12

13
     IT IS SO ORDERED.
14
     Dated: January 3, 2020
15                                                SENIOR DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26
27

28

                                                       2
